Citation Nr: 0126199	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-21 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post traumatic stress disorder (PTSD), 
as secondary to service-connected right shoulder disability.  

2.  Entitlement to an increased rating for traumatic 
subluxation of the right shoulder, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Louis E. Striegel, Attorney at 
Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January to May 1990.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a 
psychiatric disorder, to include PTSD, on a secondary basis 
will be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating claim has been 
obtained.

2.  The service-connected right shoulder disability is 
manifested by limitation of motion with pain comparable to no 
more than ankylosis of major extremity scapulohumeral 
articulation intermediate between favorable and unfavorable. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for traumatic subluxation of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200-02 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., Hensley 
v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the Board is 
of the opinion that the new legislative changes are more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the identified VA 
medical treatment records.  The veteran has not indicated 
that there are any additional private medical records that 
could be obtained.  Additionally, the RO provided the veteran 
with VA examinations in relation to his right shoulder 
disability in September 1999 and June 2001.  

The record discloses that the April 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The September 1999 statement of the 
case and the March 2000 and August 2001 supplemental 
statements of the case provided the veteran with the 
applicable criteria for rating the right shoulder disability, 
including the criteria for higher evaluations.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these communications.


Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a June 1990 rating decision, the RO granted service 
connection for traumatic subluxation of the right shoulder, 
evaluated as 20 percent disabling.  The rating was increased 
to 40 percent by a rating decision in August 1992.  

The veteran's claim for an increased rating for his service-
connected right shoulder disability was received on October 
13, 1998.  As such, the rating period for consideration on 
this appeal is from October 13, 1997, one year prior to the 
date of receipt of the increased rating claim, through the 
present  See 38 C.F.R. § 3.400(o)(2).

On VA examination in September 1999, the veteran denied 
having had surgery on the right shoulder.  He complained of 
having pain in the shoulder all the time.  He reported having 
stiffness, particularly in cold weather.  He denied having 
noticed any swelling, heat, or redness, but asserted that the 
arm easily gave way and that the arm was easily fatigued.  He 
denied having any locking in the right shoulder or arm.  He 
reported that even some simple things such as trying to drive 
or lift the arm caused it to dislocate.  He also stated he 
did not do any lifting.  Reportedly, resting and using a 
friend's hot tub seemed to help.  He did not wear a shoulder 
brace or sling.  

On physical examination, it was noted that the veteran signed 
his name with his right hand.  There was weakness in the 
right hand proximally.  The veteran could externally rotate 
the right shoulder from 0 to 78 degrees.  Internal rotation 
was 0 to 50 degrees.  At that point, the shoulder almost 
spontaneously dislocated.  Internal rotation was 0 to 90 
degrees.  Abduction was 0 to 103 degrees.  The examiner noted 
that the veteran could lift it about 30 degrees on his own in 
terms of abduction, but when pushed past 103 degrees, 
passively, the veteran experienced a lot of pain and it 
appeared as if the shoulder would dislocate again.  Once the 
shoulder dislocated it was easily popped back into place.  
The diagnosis was traumatic recurrent subluxation and 
degenerative joint disease of the right shoulder with 
moderate to severe functional loss.  

The veteran was afforded a VA fee-basis examination in June 
2001.  He complained of right shoulder pain and recurrent 
dislocation.  He was not on any medication.  It was noted 
that the veteran's dominant hand was his right hand, as he 
used it, including to comb his hair.  Physical examination 
revealed that the appearance of the bilateral shoulder joints 
were within normal limits.  There was no prosthesis of these 
joints.  There was significant tenderness of the right 
shoulder joint.  Range of motion of the right shoulder was 
flexion to 40 degrees, abduction to 40 degrees, external 
rotation to 30 degrees and internal rotation to 40 degrees.  
Further movement caused significant pain and potential 
shoulder dislocation.  The examiner noted that range of 
motion was not further limited by fatigue, weakness, lack of 
endurance or incoordination.  X-ray examination of the right 
shoulder was normal.  The diagnosis was traumatic subluxation 
of the right shoulder with limitation of motion.  The 
examiner commented that the veteran had moderate functional 
limitation due to the right shoulder disability.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, 
clinical evidence noted above establishes that the veteran is 
right-handed.  As such, his service-connected right shoulder 
joint is the major joint.

Pursuant to Diagnostic Code 5201, a 40 percent evaluation is 
assigned for limitation of motion of the major extremity to 
25 degrees from the side.  This is the maximum rating 
assigned under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  A 40 percent evaluation is also 
assigned for ankylosis of the scapulohumeral articulation of 
the major extremity that is intermediate between favorable 
and unfavorable; a 50 percent evaluation is warranted for 
unfavorable ankylosis of the scapulohumeral articulation of 
the major extremity, with abduction limited to 25 degrees 
from the side.  Note: The scapula and humerus move as one 
piece.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  A higher 
evaluation is not provided for recurrent dislocation of or at 
the scapulohumeral joint under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  A 50 percent evaluation is assigned for fibrous 
union of the humerus of the major extremity; a 60 percent 
evaluation is assigned for nonunion of the humerus of the 
major extremity (false flail joint); an 80 percent evaluation 
is assigned for loss of head of the humerus of the major 
extremity (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic 
Code 5202.

The veteran is currently receiving the maximum schedular 
evaluation for limitation of motion of the major extremity 
under Diagnostic Code 5201.  To warrant a higher schedular 
evaluation, there must either be ankylosis, fibrous union, 
nonunion, or loss of the humeral head of the right shoulder.  
While the evidence of record shows that the veteran's right 
shoulder disability causes limitation of motion, the veteran 
does maintain range of motion of the right shoulder, with 
flexion and abduction to 40 degrees.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202, 205-06 (1995) (functional loss due to 
pain "on use or due to flare-ups").  Although the clinical 
evidence establishes that the limitation of motion of the 
right shoulder is accompanied by pain, on examination in June 
2001, it was clinically noted that function was not further 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  As such, the demonstrated functional 
impairment may not be found to be more comparable to 
unfavorable ankylosis.  X-rays of the right shoulder in June 
2001 did not show any evidence of fibrous union, nonunion, or 
loss of the humeral head.  Consequently, an increased 
evaluation for the veteran's service-connected right shoulder 
disability is not warranted under any of the potentially 
applicable diagnostic codes.  As such, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to an evaluation in excess of 40 percent for 
traumatic subluxation of the right shoulder is denied.  


REMAND

The veteran contends that he has a psychiatric disorder, to 
include PTSD, as a result of his service-connected right 
shoulder disability.  

The service medical records are negative for any complaint, 
treatment or diagnosis of a psychiatric disorder.  VA 
outpatient treatment records, dated in December 1994 and 
January 1995, however, reflect diagnoses of "depression and 
anger" and adjustment disorder, mixed, respectively.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In Allen, the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  Accordingly, the RO must review the veteran's 
claim in light of the recent Court decision and determine 
whether there has been any increment in severity of his 
nonservice-connected psychiatric disorder which can be 
attributed to his service-connected right shoulder 
disability.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  See VCAA.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

Upon review, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with his claim for 
service connection.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for a psychiatric 
disorder since service.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If after making 
reasonable efforts, the RO is unable to 
obtain all of the relevant records so 
sought, the RO must provide the veteran 
with written notification that it was 
unable to obtain records with respect to 
the claim.  Such notification must be in 
compliance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  A copy of 
the notice must be associated with the 
claims file. 

2.  The RO should schedule the veteran 
for a VA psychiatric examination to in 
order to ascertain the nature and 
probable etiology of any psychiatric 
disorder(s), to include PTSD, depression 
and adjustment disorder.  Such tests as 
the examiner deems necessary should be 
performed, to include psychological 
testing.  The examiner should express an 
opinion as to the etiology of any 
psychiatric disorder(s) found to include 
whether it is at least as likely as not 
that any psychiatric disability was 
caused by service or by the service-
connected right shoulder disability.  If 
the examiner concludes that there is no 
casual connection, it should be indicated 
whether there has been any aggravation of 
the psychiatric disability as a result of 
the service-connected right shoulder 
disability, and if so, specify the degree 
of aggravation.  [Allen].  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  The complete rationale for 
any opinion expressed should be provided.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet.App. 268, 271 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence and Allen, the issue on appeal.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



